      Case 1:19-cr-00179-MLB-JSA Document 81 Filed 03/02/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA,                     §
                                              §
                                              §
v.                                            §      CRIMINAL CASE NO.:
                                              §      1:19-cr-00179
                                              §
MICHAEL HUBBARD,                              §
                                              §
      Defendant.                              §


              DEFENDANT MICHAEL HUBBARD PROPOSED
                      VOIR DIRE QUESTIONS

      Defendant Michael Hubbard respectfully requests permission to ask the

following voir dire questions to examine prospective jurors:

Juror Backgrounds

1.    Have you ever served as a juror in a criminal or civil case, or as a grand juror?

2.    Have you, a member of your family, or a close friend ever been the victim or

witness of a crime?

3.    Have you, or any member of your family, or any close friend ever been

arrested, a defendant in a criminal case, or accused of a criminal offense?

4.    Have you ever testified in any civil or criminal trial?

5.    Have you, or any member of your family, or any close friend ever been an

informant or cooperator for any federal, state, or local law enforcement agency?

6.    Do any of you know the Defendant, Michael Hubbard? If yes, please explain.
      Case 1:19-cr-00179-MLB-JSA Document 81 Filed 03/02/21 Page 2 of 5




7.    Do any of you know any of the attorneys in this case? [List attorneys]. If yes,

please explain.

8.    Do any of you know any of the witnesses in this case? [List witnesses]. If yes,

please explain.

9.    Have you heard or read any news accounts about this case? If yes, please

explain.

Juror Experiences Relating to Case

10.   Please raise your hand if you’re familiar with the BP Gas Station located at

the intersection of Hill Street and Memorial Drive in southeast Atlanta.

11.   Have any of you, a member of your family, or a close friend ever worked as

a gas station attendant?

12.   Have any of you, a member of your family, or a close friend ever called 911

about suspicious activity?

13.   Have any of you, a member of your family, or a close friend ever worked for

the government?

14.   Do any of you have strong feelings about guns?

Juror Views on the Criminal Justice Process

15.   Would you give more credit or weight to the testimony of a person who is

employed by the United States government?
      Case 1:19-cr-00179-MLB-JSA Document 81 Filed 03/02/21 Page 3 of 5




16.   Do any of you have any strong feelings about criminal defense attorneys or

lawyers in general?

17.   The Defendant in this case, Michael Hubbard, is entitled to a fair and impartial

trial. Does anyone have any difficulty with this rule?

18.   Michael Hubbard, the Defendant in this case is presumed to be innocent of

any crime and does not have to produce any evidence at any time. Does anyone have

any difficulty with these rules?

19.   Does anyone believe that the Defendant, Michael Hubbard, should be required

to prove that he is innocent?

20.   The Defendant need not testify. He can remain silent and this cannot be held

against him in any way. Does anyone have any difficulty with these rules?

21.   The prosecution is required to prove the Defendant, Michael Hubbard, guilty

beyond a reasonable doubt. Does anyone have any difficulty with this rule?

22.   In order to convict a defendant of any criminal offense charged, all 12 jurors

must render a unanimous decision. Does anyone have any difficulty with this rule?

23.   Each juror is entitled to vote their own individual conscience during

deliberations. During deliberations, if you are part of a minority position, or you are

the minority position, can you stand for your beliefs and continue to vote your

conscience and not be persuaded simply by the sheer number of jurors who hold the

opposite view?
      Case 1:19-cr-00179-MLB-JSA Document 81 Filed 03/02/21 Page 4 of 5




24.   Does anyone believe that the Government would not charge innocent people

with crimes?

25.   Is the mere fact that charges have been brought against Mr. Hubbard at all

troubling to anyone?

26.   Will you be able to follow the law based on the instructions provided by the

Court, whether you personally agree with the law or not?

27.   Have any of you formed an opinion of this case already? If yes, please explain.

28.   Do any of you have any personal, moral, or religious beliefs which would

cause you to question whether you could be a fair and impartial juror in this case?

29.   Is there any reason why you might not wish to sit as a juror or should not sit

as a juror in this case which the attorneys or the Court should know about?

      Respectfully submitted, this 2nd day of March 2021.

                                       /s/ Lawanda N. Hodges
                                       Lawanda N. Hodges, Esq.
                                       Georgia Bar No. 547413
                                       THE LAW FIRM OF LAWANDA HODGES, LLC
                                       1100 Peachtree Street, Suite 200
                                       Atlanta, Georgia 30309
                                       (404) 474-0772
                                       lhodges@lhodgeslaw.com
      Case 1:19-cr-00179-MLB-JSA Document 81 Filed 03/02/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 2nd day of March, 2021, the

undersigned electronically filed the foregoing filing using the CM/ECF system,

which will automatically send email notification of such filing to the attorney(s) of

record.


                                       /s/ Lawanda N. Hodges
                                       Lawanda N. Hodges, Esq.
                                       Georgia Bar No. 547413
                                       THE LAW FIRM OF LAWANDA HODGES, LLC
                                       1100 Peachtree Street, Suite 200
                                       Atlanta, Georgia 30309
                                       (404) 474-0772
                                       lhodges@lhodgeslaw.com
